The judgment of the court imposing hard labor for the county was in accordance with section 6377 of the Code, fixing the sentence at 12 months. In this there was no error.
Section 1 of Local Acts 1915, p. 231, confers on the judges of the municipal court of Birmingham "all the power and authority" of justices of the peace. Section 6364 of the Code provides for the issuance of a warrant in bastardy proceedings by a justice of the peace of the county where the woman is pregnant of a bastard child. So that the judge of the municipal court of Birmingham had the power and jurisdiction to issue the warrant, and the proceedings being regular, the circuit court had the jurisdiction to try and determine the issue and to render judgment in accordance with the statute, which it did.
Its character as a record and its verity as such comes from the fact of its approval by the trial judge, which can be evidenced in no other way than by his signature. Code 1907, § 3019.
In the instant case, there is no indorsement by the trial judge that the purported bill of exceptions has ever been presented to him, nor does it bear any signature of said trial judge coupled with the statement that it is a correct bill of exceptions.
The assignments of error being predicated solely upon what is termed the bill of exceptions leaves nothing before this court for consideration, which necessarily results that the judgment of the lower court must be affirmed.
Affirmed.